UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6269



MICHAEL RANKINS,

                                            Plaintiff - Appellant,

          versus

RICHARD A. LANHAM, SR.; WILLIAM SMITH, Warden;
QUEEN STOOPS, Case Management; LARRY BOWERS,
Case Management; A. SMITH, Case Management;
SERGEANT YELLERTON, in their individual and
official capacities,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-95-1953-JFM)


Submitted:   June 20, 1996                  Decided:   July 1, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Rankins, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Stephanie Judith Lane-Weber, Assistant Attorney
General, Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinions and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Rankins v. Lanham, No. CA-95-1953-JFM (D. Md. Feb. 5, 1996).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2